
	
		II
		112th CONGRESS
		1st Session
		S. 569
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2011
			Mrs. Feinstein (for
			 herself, Mr. Hatch,
			 Mr. Leahy, Mr.
			 Graham, Mr. Reid,
			 Mr. Lee, Mr.
			 Inouye, Mr. Bingaman,
			 Mr. Lieberman, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide for fairness for the Federal
		  judiciary.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Judicial Fairness Act of
			 2011.
		2.Judicial
			 cost-of-living increases
			(a)Repeal of
			 statutory requirement relating to judicial salariesSection 140
			 of the resolution entitled A Joint Resolution making further continuing
			 appropriations for the fiscal year 1982, and for other purposes.,
			 approved December 15, 1981 (Public Law
			 97–92;
			 95
			 Stat. 1200;
			 28 U.S.C. 461
			 note), is repealed.
			(b)Automatic
			 salary adjustmentsSection 461(a) of title 28, United States
			 Code, is amended to read as follows:
				
					(a)Effective at the
				beginning of the first applicable pay period commencing on or after the first
				day of the month in which an adjustment takes effect under sections 5303 and
				5304 of title 5 in the rates of pay under the General Schedule, each salary
				rate which is subject to adjustment under this section shall be adjusted by an
				amount, rounded to the nearest multiple of $100 (or, if midway between
				multiples of $100, to the next higher multiple of $100) equal to the percentage
				of such salary rate which corresponds to the overall average percentage of the
				adjustment in the rates of pay under the General
				Schedule.
					.
			
